DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Response to Amendment
3.	The Amendment filed 5/24/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bai (US 20100114478 A1) in view of Di Pietro et al. (US 10317240 B1) and further in view of Roth et al. (US 2015016+8172 A1) .
Regarding claim 1, Bay teaches a method for managing information about fuel stations (method for collecting and conveying POI data by a vehicle, see [0075]) using a profile management system (system of Fig. 1) implemented in a server (the information system may include one or more servers, see [0040]), the method comprising:
receiving, by the profile management system (e.g. service provider 106 of Fig. 1), imaging data for a fuel station from a vehicle (the cameras capture an image of a gas station sign… Optionally, the image may be transmitted to a remote location for image analysis, see [0083]) over a first wireless communications link (e.g. link 125 of Fig. 3);
identifying, by the profile management system, selected information for the fuel station based on the imaging data received from the vehicle (The image analysis at either the vehicle or the remote location may include optical character recognition used to extract alphanumeric characters from the image, see [0083]), wherein the selected information includes pricing information (For example, if the cameras capture an image of a gas station sign, the software may be able to determine the price of the gasoline as displayed on the sign, see [0083]) and at least one of fuel inventory information, or business hours information for the fuel station (This step may include having one or more cameras on the vehicle capturing pricing information, hours of operation, or the like, see [0079]),
updating, by the profile management system, a profile for the fuel station based on the selected information (The service provider may then update its own POI databases, see [0088] and the alphanumeric characters may then be treated as POI data for inclusion in the POI database, see [0083]); and
sending, by the profile management system, at least a portion of the profile for the fuel station to a target system (The service provider may then update its own POI databases and provide this up-to-date information to its fleet of subscribers on a periodic update or on demand update of POI data, see [0088]) over a second wireless communications link (see link 107 of Fig. 2).
However, Bai does not clearly teach wherein the imaging data is generated by the vehicle while the vehicle is traveling along a road.
In an analogous art, Di Petro teaches wherein the imaging data is generated by the vehicle while the vehicle is traveling along a road (the mapping module 326 may be configured to receive travel data e.g., real-time travel data from one or more computing devices, such as computing devices 104, 116, 204. Such travel data may comprise an event and/or an area of interest... An area of interest may include a hotel, a gas station, a rest stop, etc. Additionally, or alternatively, the travel data may include images e.g., still picture, video, etc., see col 19 lines 47-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.
However, Bai and Di Piero do not teach creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data.
In an analogous art, Roth teaches creating, by the profile management system, a customized fueling solution for a different vehicle based on at least a portion of the profile, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data (The vehicle may use gasoline and liquid gas as fuel. Each price for each fuel suitable for the vehicle may be retrieved with the read data on gas stations. According to one embodiment, the total cost of one rank is calculated based on at least two distance values for reaching at least two gas stations and at least two data of the at least two gas stations. It is possible to first fuel a smaller volume of a first fuel (gasoline) for reaching another gas station and second to fuel a larger volume of a second fuel (liquid gas) to optimize the total cost. A list entry of the one rank may be displayed having the at least two gas stations. According to one embodiment a mean time for fueling may be considered, see [0038]; and an image of a price sign of a gas station may be taken. The fuel price may be recognized in the image of the price sign. The price for the gas station may be sent to the database. An entry for the gas station in the database can be updated based on the detected price, see [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and Di Pietro with the price information of Roth to provide an improved system for providing information in a vehicle for smart refueling as suggested.

Regarding claim 2, Bai as modified by Di Pietro  and Roth teaches the method of claim 1, and Di Pietro further teaches further comprising: generating, by the vehicle, the imaging data using an imaging system onboard the vehicle while the vehicle is traveling along the road (to capture travel data may comprise a computing device of a vehicle operating in the environment. The vehicle may include one or more sensors, such as image capture devices e.g., RGB cameras, stereo cameras, depth cameras, see Di Pietro col 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and Roth with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.

Regarding claim 3, Bai as modified by Di Pietro and Roth teaches the method of claim 1, wherein sending, by the profile management system, the at least the portion of the profile comprises:
sending, by the profile management system, the at least the portion of the profile to one of a different vehicle, a navigation system, or an application server over the second wireless communications link (This POI information may then be transmitted to other subscribers in the fleet, see Bai [0074]).
Regarding claim 5, Bai as modified by Di Pietro teaches the method of claim 1, wherein identifying, by the profile management system, the selected information comprises: identifying, by the profile management system, the fuel station from the imaging data (First and second cameras 162, 164 may capture additional objects of interest including the gas station name and the entrance or entrances to the gas station from the road, see Bai [0081]).
Regarding claim 10, Bai as modified by Di Pietro and Roth teaches the method of claim 1,  and Roth further teaches further comprising: presenting the customized fueling solution within the different vehicle at least one of visually or audibly (A list entry of the one rank may be displayed having the at least two gas stations, see [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and Di Pietro with the price information of Roth to provide an improved system for providing information in a vehicle for smart refueling as suggested.

Regarding claim 15, Bai teaches a system for managing information about fuel stations (system and method for collecting and conveying point of interest information, see [0001]), the system comprising:
	a profile management system (e.g. service provider 106 of Fig. 1) that is configured to receive imaging data for a fuel station from a vehicle (Optionally, the image may be transmitted to a remote location for image analysis, see [0083]); 
identify selected information for the fuel station based on the imaging data received (The image analysis at either the vehicle or the remote location may include optical character recognition used to extract alphanumeric characters from the image, see [0083]), wherein the selected information includes an identification of the fuel station, pricing information, and at least one of fuel inventory information, or business hours information for the fuel station (One or more cameras on the vehicle capturing pricing information, hours of operation, or the like… other identifying information related to the POI may also be obtained, such as a type of POI e.g. gas station, name, brand, store number, or the like, see [0079]); 
updates a profile for the fuel station based on the selected information (The service provider may then update its own POI databases, see [0088] and the alphanumeric characters may then be treated as POI data for inclusion in the POI database, see [0083]); and 
sends at least a portion of the profile for the fuel station from the profile management system to a target system (The service provider may then update its own POI databases and provide this up-to-date information to its fleet of subscribers on a periodic update or on demand update of POI data, see [0088]).
However, Bai does not clearly teach the imaging data being generated by the vehicle while the vehicle is traveling along a road.
In an analogous art, Di Petro teaches the imaging data being generated by the vehicle while the vehicle is traveling along a road (the mapping module 326 may be configured to receive travel data e.g., real-time travel data from one or more computing devices, such as computing devices 104, 116, 204. Such travel data may comprise an event and/or an area of interest... An area of interest may include a hotel, a gas station, a rest stop, etc. Additionally, or alternatively, the travel data may include images e.g., still picture, video, etc., see col 19 lines 47-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai with the travel data of Di Pietro to provide a method and a system to generate travel data including information about areas of interest, such as locations of gas stations so that better decision can be made when searching for fuel station.
However, Bai and Di Piero do not teach create a customized fueling solution for a different vehicle based on at least a portion of the profile, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data.
In an analogous art, Roth teaches create a customized fueling solution for a different vehicle based on at least a portion of the profile, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the fuel station from the imaging data (The vehicle may use gasoline and liquid gas as fuel. Each price for each fuel suitable for the vehicle may be retrieved with the read data on gas stations. According to one embodiment, the total cost of one rank is calculated based on at least two distance values for reaching at least two gas stations and at least two data of the at least two gas stations. It is possible to first fuel a smaller volume of a first fuel (gasoline) for reaching another gas station and second to fuel a larger volume of a second fuel (liquid gas) to optimize the total cost. A list entry of the one rank may be displayed having the at least two gas stations. According to one embodiment a mean time for fueling may be considered, see [0038]; and an image of a price sign of a gas station may be taken. The fuel price may be recognized in the image of the price sign. The price for the gas station may be sent to the database. An entry for the gas station in the database can be updated based on the detected price, see [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and Di Pietro with the price information of Roth to provide an improved system for providing information in a vehicle for smart refueling as suggested.

Regarding claim 16, Bai as modified by Di Pietro and Roth teaches the system of claim 15, wherein the profile management system is implemented in a server remote with respect to the vehicle (the remote location may be a building housing a service provider, see [0041]) and wherein the profile management system receives the imaging data from the vehicle via a network (Vehicle 104 may initially communicate with a network of roadside equipment (RSE). The RSEs may then communicate with service provider 106, see [0042]) and wherein the imaging data is generated by an imaging system onboard the vehicle (the camera capture an image of a gas station sigh, see Bai [0083]).

Regarding claim 17, Bai as modified by Di Pietro  and Roth teaches the system of claim 15, wherein the target system is one of a different vehicle, a navigation system, or an application server (This POI information may then be transmitted to other subscribers in the fleet, see Bai [0074] and e.g. vehicle 126 of Fig. 3).
Regarding claim 18, Bai as modified by Di Pietro and Roth teaches the system of claim 15, wherein the selected information includes at least one of a date and time or location information for the fuel station (One or more cameras on the vehicle capturing pricing information, hours of operation, or the like… other identifying information related to the POI may also be obtained, such as a type of POI e.g. gas station, name, brand, store number, or the like, see Bai [0079]).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1) in view of Di Pietro and further in view of Roth and Lilik et al. (US 20180025278 A1).
Regarding claim 4, Bai as modified by Di Pietro and Roth teaches the method of claim 1.
However, Bai, Di Pietro and Roth do not clearly teach wherein sending, by the profile management system the at least the portion of the profile comprises:
sending, by the profile management system, the at least the portion of the profile within a customized fueling solution for the target system from the profile management system to the target system over the second wireless communications link.
In an analogous art, Lilik teaches sending, by the profile management system, the at least the portion of the profile within a customized fueling solution for the target system from the profile management system to the target system over the second wireless communications link (the recommendation module 114 can be remote from the vehicle 102 and connected through the cloud 110 and/or any other suitable relay/server. In such embodiments, the recommendation module … can send the recommended locations back to the vehicle data receiver 106, the user’s mobile device 108, or any other suitable interface through the cloud 110 or other suitable server, see [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro and Roth with the fuel recommendation of Lilik to provide fuel related recommendation which can improve the customer experience and facilitate prevention of damage to vehicles as suggested, see Lilik [0078].

6.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1) in view of Di Pietro and further in view of Roth and Madine et al. (US 20170059353 A1).
Regarding claim 6, Bai as modified by Di Pietro and Roth teaches the method of claim 5.
However, Bai, Di Pietro and Roth do not clearly teach further comprising: determining, by the profile management system, whether the profile exists for the fuel station; and
creating, by the profile management system, the profile for the fuel station in response to a determination that the profile does not exist for the fuel station.
In an analogous art, Madine teaches determining, by the profile management system, whether the profile exists for the fuel station (the device enabler 303 then processes the list of records to determine whether any or all of the records are available in the local cache, see [0070]); and
creating, by the profile management system, the profile for the fuel station in response to a determination that the profile does not exist for the fuel station (Based on a search of the local cache, the device enabler can determine which items to add, remove, and/or update in the local cache in a dynamic or selective updating process, see [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro and Roth with the map item detail record of Madine to provide a targeted map display from a variety of data sources according to user interests while also reducing bandwidth and processing requirements for providing such targeted map displays as suggested, see Madine [0001].

Regarding claim 7, Bai as modified by Di Pietro and Roth teaches the method of claim 1.
However, Bai, Di Pietro and Roth do not clearly teach wherein updating, by the profile management system, the profile comprises at least one of adding at least a portion of the selected information to the profile or replacing at least a portion of information in the profile with at least a portion of the selected information.
In an analogous art, Madine teaches wherein updating, by the profile management system, the profile comprises at least one of adding at least a portion of the selected information to the profile or replacing at least a portion of information in the profile with at least a portion of the selected information (Based on a search of the local cache, the device enabler can determine which items to add, remove, and/or update in the local cache in a dynamic or selective updating process, see [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Poi data update of Bai and the travel data of Di Pietro and Roth with the map item detail record of Madine to provide a targeted map display from a variety of data sources according to user interests while also reducing bandwidth and processing requirements for providing such targeted map displays as suggested, see Madine [0001].

11. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1)
in view of Di Pietro and further in view of Roth and Liu et al. (US 20190228593 A1).
Regarding claim 8, Bai as modified by Di Pietro and Roth teaches the method of claim 1.
However, Bai, Di Pietro and Roth do not teach wherein customized fueling solution for the
different vehicle based on the at least the portion of the profile, wherein the customized fueling solution
is created in substantially real-time relative to receipt of the imaging data at the profile management
system.
In an analogous art, Liu teaches wherein customized fueling solution for the different vehicle
based on the at least the portion of the profile, wherein the customized fueling solution is created in
substantially real-time relative to receipt of the imaging data at the profile management system (The
above information is transferred to an OBU or a dual-frequency pass card of a vehicle of a road user, and
a Bluetooth module inside the OBU or the dual-frequency pass card is connected to an in -vehicle
multimedia terminal via a wireless network, to provide traffic guidance information in real-time, and
remind the traffic state information of the ahead road by a voice /image according to the actual need of
the road user, such as congestion state, travel time, locations of service areas and fueling stations, etc.,
to serve the road user in real-time, thus increasing the travelling comfort, see [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the gas station information of Bai, the travel data
of Di Pietro and the recommendation of Roth with the real-time information of Liu to provide a
vehicle guidance method and system to serve the road user in real-time, thus increasing the travelling
comfort as suggested, see Liu [0113].

9.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 20100114478 A1) in view of Di Pietro  and further in view of Roth and Shinde et al. (US 20170108344 A1).
Regarding claim 19, Bai as modified of Di Pietro and Roth teaches the system of claim 15.
However, Bai, Di Pietro and Roth do not clearly teach wherein at least one of the profile management system or the target system generates a customized fueling solution for the target system using the at least the portion of the profile for the fuel station.
In an analogous art, Shinde teaches wherein at least one of the profile management system or the target system generates a customized fueling solution for the target system using the at least the portion of the profile for the fuel station (the server device may provide, to the user device, information associated with the available fuel pump, see [0023] and the server device may identify the one or more available fuel pumps based on selection parameters, associated with a user device and/or a user of the user device, such that the user may customize the manner in which the one or more available fuel pumps are identified, see [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gas station information of Bai and the travel data of Di Pietro and Roth with the pump information of Shinde to provide a customize pump information to a user such that the user may know whether the fuel pumps of the fuel stations are in-use, not in-use, out-of-service, or the like, without first travelling to the fuel station as suggested, see Shinde [0012].

Regarding claim 20, Bai as modified by Di Pietro, Roth and Shinde teaches the system of claim 19, Shinde further teaches wherein the target system is a different vehicle (user device 210 may include a vehicle computer associated with a vehicle, see Shinde [0026]) and further comprising:
	an output system onboard the different vehicle, wherein the output system is used to present the customized fueling solution at least one of visually or audibly (user device 210 may receive the information associated with the available fuel pump, and may provide the information associated with the available fuel pump for display, see Shinde [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gas station information of Bai and the travel data of Di Pietro and Roth with the pump information of Shinde to provide a customize pump information to a user such that the user may know whether the fuel pumps of the fuel stations are in-use, not in-use, out-of-service, or the like, without first travelling to the fuel station as suggested, see Shinde [0012].

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Di Pietro et al. (US 10317240 B1) and further in view of Roth et al. (US 2015016+8172 A1) and Son (US 20160349075 A1).
Regarding claim 9, Bai as modified by Di Pietro and Roth teaches the method of claim 1.
However, Bai, Di Pietro and Roth do not teach wherein the customized fueling solution further comprises: at least one of an indication of whether the fuel station has sufficient inventory of a type of fuel corresponding to the different vehicle, a distance to the fuel station from the different vehicle, an indication of whether the fuel station is to be used, an indication of whether a different fuel station is to be used, or an indication of whether a drone should be used to refuel the different vehicle because the fuel station is too far from the different vehicle.
In an analogous art, Son teaches wherein the customized fueling solution further comprises: at least one of an indication of whether the fuel station has sufficient inventory of a type of fuel corresponding to the different vehicle, a distance to the fuel station from the different vehicle, an indication of whether the fuel station is to be used, an indication of whether a different fuel station is to be used, or an indication of whether a drone should be used to refuel the different vehicle because the fuel station is too far from the different vehicle (For example, in FIG. 3, the touch screen 300 is displaying a first segment 301 representing full tank capacity information and a full drivable distance from a current vehicle position if a tank is full, the first segment 301 including a second segment 302 representing a current fuel amount and a current drivable distance with the current fuel amount from the current vehicle position considering the route scheduling information and a third segment 303 representing a difference between the current fuel amount, see [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gas station information of Bai and the travel data of Di Pietro and Roth with the route information of Son to provide a method and system of presenting fuel information with route scheduling information for the vehicle to a driver in a user-friendly manner, in order to assist the driver to determine efficient routes with timely fueling for the vehicle as suggested.




Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, Bai, Di Pietro  and Roth alone or in combination do not teach the limitation of generating a customized fueling solution for a different vehicle than the plurality of vehicle based on up-to-date information for at least one fuel station in response to an event, the customized fueling solution including a total cost for fueling the different vehicle based on the pricing information for the particular fuel station from the imaging data.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yalla et al. (US 20170278402 A1) discloses receives road scene data and vehicle operation data from one or more sensors associated with a first vehicle on a road segment; receives situation ontology data; automatically generates a semantic road scene description of the road segment using the road scene data, the vehicle operation data, and the situation ontology data.
Tang (US 20100198508 A1) discloses method of operation of a navigation system having route customization mechanism includes: generating a base route; selecting a custom route priority based on a route preference; generating a modified route based on the base route and the custom route priority; and sending the modified route for displaying on a device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641